DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant has submitted a certified copy of CN201710109653.7, on 5/13/22, which appears to be satisfactory.

Information Disclosure Statement
Examiner acknowledges the submission of CN204556133U on 5/13/22.  This document was cited in the IDS of 8/12/19, but no copy was included at that time.  Accordingly, Examiner has now considered this reference.

Allowable Subject Matter
Claims 1, 3-7, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "using a value obtained by subtracting a preset intensity adjusting value from the maximum output signal intensity as the intensity threshold value if the current noise intensity is greater than or equal to the maximum output signal intensity", in combination with the remaining claim elements as set forth in claim 1, claims depending therefrom, claim 8 and claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 5/13/22, with respect to the previous rejections have been fully considered and are persuasive.  The previous rejections have been withdrawn.  Regarding Applicant’s remarks on page 7 of the reply, Examiner agrees independent claims 1 and 7 are now in forms which were indicated allowable, by incorporating the indicated allowable subject matter of claims 2 and 8, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852 

/ROY Y YI/               Primary Examiner, Art Unit 2852